Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 26, 2022 has been entered.

Response to Arguments
3.	Applicant’s arguments with respect to claim(s) 1,2, 7 – 12, 14 – 16, and 18 have been considered but are moot because the new ground of rejection does not rely on the teaching or matter specifically challenged in the argument.

Information Disclosure Statement
4.	The information disclosure statement (IDS) submitted on July 15, 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claim(s) 1, 2, 8, 14 – 16 are rejected under 35 U.S.C. 103 as being unpatentable over Itakura et al (US 2006/0186901 A1) (herein after Itakura) in view of HONG (US 2016/0003758 A1) (herein after HONG), and further in view of Rosal et al (US 2007/0297254 A1) (herein after Rosal).

5.	 Regarding Claim 1, Itakura teaches, a detecting device (Fig. 1A, ¶ [0033]: a sensor portion 100) comprising; a semiconductor substrate having a first conductivity type (Fig. 1A, substrate 110; Examiner interpretation: substrate 110 is a p-type); a detecting unit (Fig. 1A, ¶ [0033]: sensor portion 100) disposed over the semiconductor substrate, the detecting unit being configured to output a signal in response to a physical property (Fig. 1A, ¶ [0033]; Examiner interpretation: 101 detects humidity (the physical property)); and a noise suppressing layer (Fig. 6, ¶ [0076]; Examiner interpretation: the n+, p, n diffusion area is the noise suppressing layer) disposed below the detecting unit and in the semiconductor substrate (Fig. 6, ¶ [0076]; Examiner interpretation: the n+, p, n diffusion area (the noise suppressing layer) is below 101 and in 110), wherein the detecting unit includes a capacitor (Fig. 1A, ¶ [0033]: a detector 101) for humidity detection (Fig. 1A, ¶ 0033: capacitance is varied in accordance with humidity), — and wherein the detecting unit is configured to be driven with an alternating current drive signal (Fig. 3, ¶ [0050]: carrier wave P1) to output a signal in response to humidity (Fig. 1A, ¶ 0033: capacitance is varied in accordance with humidity), wherein the noise suppressing layer includes a first well region (Fig. 6, ¶ [0076]; Examiner interpretation: the n diffusion area) having a second conductivity type (Fig. 6, ¶ [0076]; Examiner interpretation: n type), the first well region being disposed in a portion of the semiconductor substrate, a second well region (Fig. 6, ¶ [0076]; Examiner interpretation: the p diffusion area) disposed on the first well region, the second well region being doped to the first conductivity type (Fig. 6, ¶ [0076]; Examiner interpretation: the p type), at least one diffusion layer (Fig. 6, ¶ [0076]; Examiner interpretation: the n+ diffusion area) disposed in the second well region, the diffusion layer being doped to the second conductivity type (Fig. 6, ¶ [0076]; Examiner interpretation: the n type) —.
	Itakura fails to teach, — the capacitor for humidity detection including a lower electrode disposed over the semiconductor substrate, an upper electrode, and a moisture sensitive film disposed between the lower electrode and the upper electrode, — , and wherein a reverse bias voltage is applied to (i) a first p-n junction between the semiconductor substrate and the first well region, (ii) a second p-n junction between the first well region and the second well region, and (iii) a third p-n junction between the second well region and the diffusion layer.
	In analogous art, HONG teaches, — the capacitor (Fig. 2, capacitor type humidity sensor 100) for humidity detection including a lower electrode (Fig. 2, second electrode 126) disposed over the semiconductor substrate, an upper electrode (Fig. 2, first electrode 124), and a moisture sensitive film (Fig. 2, humidity sensitive layer 130) disposed between the lower electrode and the upper electrode,—.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Itakura by combining the humidity detection capacitor taught by Itakura with the humidity detection capacitor taught by HONG to achieve the predictable result of providing a humidity sensor with a reference capacitor disposed at an arbitrary location in order to reduce the sensor size. [HONG: ¶ 0010.]
	Itakura in view of HONG fail to teach, — and wherein a reverse bias voltage is applied to (i) a first p-n junction between the semiconductor substrate and the first well region, (ii) a second p-n junction between the first well region and the second well region, and (iii) a third p-n junction between the second well region and the diffusion layer.
	In analogous art, Rosal teaches, — , and wherein a reverse bias voltage is applied to (i) a first p-n junction between the semiconductor substrate and the first well region (Fig. 6, ¶ 0054: A voltage may be applied to the n-isolation well 720 to maintain isolation of the transistor), (ii) a second p-n junction between the first well region and the second well region (Fig. 6, ¶ 0053: a p+ contact well 780 provides an electrical connection to the p-well 730), and (iii) a third p-n junction between the second well region and the diffusion layer. (Fig. 6, ¶ 0054; Examiner interpretation: voltage applied at source 740 is a reverse biased voltage to provide isolation.)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Itakura in view of HONG by including the noise suppressing layer taught by Rosal in the substrate taught by Itakura in view of HONG to achieve the predictable result of fabricating a semiconductor sensor with increased noise immunity. [Rosal: ¶ 0052.]

	Regarding Claim 2, Itakura in view of HONG in view of Rosal teaches the limitations of claim 1, which this claim depends on.
	Itakura further teaches, the detecting device according to claim 1, wherein the diffusion layer has an opposite polarity of the semiconductor substrate (Fig. 6, ¶ [0076]; Examiner interpretation: the n-type diffusion area has opposite polarity to 110 p-type substrate as known in the art.)

	Regarding Claim 8, Itakura in view of HONG in view of Rosal teaches the limitations of claim 1, which this claim depends on.
	Itakura further teaches, the detecting device according to claim 5, wherein the moisture sensitive film is formed of polyimide. (Fig. 2A, ¶ [0042].)

	Regarding Claim 14, Itakura in view of HONG in view of Rosal teaches the limitations of claim 1, which this claim depends on.
	Itakura further teaches, the detecting device according to claim 1, wherein the noise suppressing layer includes a plurality of laminated semiconductor layers of which polarities are alternately inverted. (Fig. 6, ¶ [0076]; Examiner interpretation: the n+, p, n diffusion area (the noise suppressing layer) have alternate polarities.)

	Regarding Claim 15, Itakura in view of HONG in view of Rosal teaches the limitations of claim 14, which this claim depends on.
	Rosal further teaches, the detecting device according to claim 14, wherein a voltage is applied to each p-n junction formed between adjacent semiconductor layers from among the plurality of laminated semiconductor layers, so that each p-n junction is reverse-biased. (Fig. 6, ¶ 0054: A voltage may be applied to the n-isolation well 720 to maintain isolation of the transistor.)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Itakura in view of HONG by including the noise suppressing layer taught by Rosal in the substrate taught by Itakura in view of HONG to achieve the predictable result of fabricating a semiconductor sensor with increased noise immunity. [Rosal: ¶ 0052.]

	Regarding Claim 16, Itakura in view of HONG in view of Rosal teaches the limitations of claim 14, which this claim depends on.
	Itakura further teaches, the detecting device according to claim 14, wherein the at least one diffusion layer formed in a surface layer of the semiconductor substrate, and wherein the diffusion layer is configured to serve as a resistor that produces heat, in response to a current flowing through the diffusion layer. (Fig. 1A, ¶ [0018]; Examiner interpretation: the heating element can be constructed in the semiconductor diffusion layer.)

7.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over HONG (US 2016/0003758 A1) (herein after HONG) further in view of Itakura et al (US 2006/0186901 A1) (herein after Itakura).

	Regarding Claim 7, HONG teaches, a detecting device (Fig. 2, humidity sensor 100) comprising: a semiconductor substrate (Fig. 2, semiconductor substrate 101), a detecting unit (Fig. 2, humidity sensing region 210) disposed over the semiconductor substrate, the detecting unit being configured to output a signal in response to a physical property (Fig. 2, ¶ 0047 sensing region 210 is responsive to the humidity of the air);— wherein the detecting unit includes a plurality of interconnect layers (Fig. 2, Metal wirings 410, 420, 430, and 440), a capacitor (Fig. 2, capacitor type humidity sensor 100) for humidity detection, the capacitor for humidity detection including a lower electrode (Fig. 2, second electrode 126) disposed over the semiconductor substrate, the lower electrode being formed from a first interconnect layer (Fig. 2, ¶ 0046; Examiner interpretation: Metal wiring 430) among the plurality of interconnect layers, an upper electrode (Fig. 2, first electrode 124), and a moisture sensitive film (Fig. 2, humidity sensitive layer 130) disposed between the lower electrode and the upper electrode, and a reference capacitor (Fig. 2, reference capacitor 240), the reference capacitor including the lower electrode (Fig. 2, ¶ 0048, ¶ 0056; Examiner interpretation: reference capacitor 240 is coupled to second electrode 126), —, the reference electrode (Fig. 2, bottom electrode 242) being formed from a second interconnect layer (Fig. 2, ¶ 0056; Examiner interpretation: bottom electrode 242 is connected to metal pattern for wiring 420) among the plurality of interconnect layers, and App. No.: 16/663,625an insulating film (Fig. 2, ¶ 0046; Examiner interpretation: insulating layer 175) disposed between the reference electrode and the lower electrode.
	HONG fails to teach, — and a noise suppressing layer disposed below the detecting unit and in the semiconductor substrate, or, disposed between the detecting unit and the semiconductor substrate, — a reference capacitor — a reference electrode disposed between the noise suppressing layer and the lower electrode —.
	In analogous art, Itakura teaches, — and a noise suppressing layer (Fig. 6, ¶ [0076]; Examiner interpretation: the n+, p, diffusion area (the noise suppressing layer)) disposed below the detecting unit (Fig. 1A, ¶ [0033]: sensor portion 100) and in the semiconductor substrate, or, disposed between the detecting unit and the semiconductor substrate  (Fig. 6, ¶ [0076]; Examiner interpretation: the n+, p, n diffusion area (the noise suppressing layer) is between 101 (the detecting unit) and in 110 (the substrate)), — a reference capacitor (Fig. 1A, reference capacitance portion 102) — a reference electrode (Fig. 6, reference electrodes 143) disposed between the noise suppressing layer and the lower electrode (Fig. 1A, ¶ [0081]; ¶ [0082]; Examiner interpretation: one skilled in the art would dispose the reference electrode between the noise suppressing layer and the lower electrode in a vertical structure.) —.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify HONG by combining the reference capacitor taught by HONG with the reference capacitor taught by Itakura and include the noise suppressing layer taught by Itakura in the detecting device taught HONG to achieve the predictable result of detecting moisture and be able to perform self diagnosis. [Itakura: ¶ 0007.]

8.	Claim(s) 9 – 12, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Itakura et al (US 2006/0186901 A1) (herein after Itakura) further in view of Rosal et al (US 2007/0297254 A1) (herein after Rosal).

	Regarding Claim 9, Itakura teaches, a detecting device (Fig. 1A, ¶ [0033]: a sensor portion 100) comprising: a semiconductor substrate (Fig. 1B, ¶ [0034]: substrate 110); a detecting unit (Fig. 1A, ¶ [0033]: a sensor portion 100) disposed over the semiconductor substrate, the detecting unit being configured to output a signal in response to a physical property (Fig. 1A, ¶ [0033]; Examiner interpretation: 101 detects humidity (the physical property)); and a noise suppressing layer (Fig. 6, ¶ [0076]: the n+, p, n diffusion area) disposed between the detecting unit and the semiconductor substrate (Fig. 6, ¶ [0076]; Examiner interpretation: the n+, p, n diffusion area (the noise suppressing layer) is between 101 (the detecting unit) and in 110 (the substrate)), —.
	Itakura fails to teach, — the noise suppressing layer being separate from the semiconductor substrate, wherein the noise suppressing layer is a conductive layer formed of metal or polycrystal silicon.
	In analogous art, Rosal teaches, — the noise suppressing layer (Fig. 7: n-isolation well 720, p-well 730, Source/drain regions 740) being separate from the semiconductor substrate (Fig. 7, ¶ 0053 substrate 710; Examiner interpretation: n-isolation well 720 is formed separately from substrate 710), wherein the noise suppressing layer is a conductive layer formed of metal or polycrystal silicon. (Fig. 7, ¶ 0054; Examiner interpretation: n-isolation well 720 is inherently polycrystal silicon.)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Itakura by combining the noise suppressing layer taught by Rosal with the noise suppressing layer separate from a substrate taught by Itakura to achieve the predictable result of fabricating a semiconductor sensor with increased noise immunity. [Rosal: ¶ 0052.]

	Regarding Claim 10, Itakura in view of Rosal teaches the limitations of claim 9, which this claim depends on.
	Itakura further teaches, the detecting device according to claim 9, further comprising a drive circuit configured to apply an alternating current drive signal (Fig. 3, ¶ [0050]: carrier wave P1) to the detecting unit.

	Regarding Claim 11, Itakura teaches, a detecting device (Fig. 1A, ¶ [0033]: a sensor portion 100) comprising: a first semiconductor chip including a semiconductor substrate and a detecting unit (Fig. 1A, ¶ [0033]: sensor portion 100) disposed over the semiconductor substrate (Fig. 1B, ¶ [0034]: substrate 110), the detecting unit being configured to output a signal in response to a physical property (Fig. 1A, ¶ [0033]; Examiner interpretation: 101 detects humidity (the physical property)); a second semiconductor chip  (Fig. 3, ¶ [0050]: signal processor 300; ¶ [0047]: converter 310) including a drive circuit (Fig. 3, ¶ [0050]: driving voltage generating circuit (not shown)) and a charge-voltage converting circuit (Fig. 3, ¶ [0047]: converter 310), the drive circuit being configured to drive the detecting unit, and the charge-voltage 4Docket No.: 19MM-036 App. No.: 16/663,625 converting circuit being configured to convert an electric charge carried by the detecting unit into a voltage (Fig. 3, ¶ [0050]; Fig. 3, ¶ [0048]); and a noise suppressing layer between the detecting unit and the second semiconductor chip  (Fig. 6, ¶ [0076]; ¶ [0082]; Examiner interpretation: the n+, p, n diffusion area is the noise suppressing layer.  One skilled in the art would be able to dispose the noise suppressing layer between the detecting unit and the second semiconductor chip), —, wherein the first semiconductor chip is disposed over the second semiconductor chip. (¶ [0082]; Examiner interpretation: One skilled in the art would be able to dispose the first semiconductor chip over the second semiconductor chip.)
	Itakura fails to teach, — the noise suppressing layer being separate from the semiconductor substrate, —.
	In analogous art, Rosal teaches, — the noise suppressing layer (Fig. 7: n-isolation well 720, p-well 730, Source/drain regions 740) being separate from the semiconductor substrate (Fig. 7, ¶ 0053 substrate 710; Examiner interpretation: n-isolation well 720 is formed separately from substrate 710), —.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Itakura by combining the noise suppressing layer taught by Rosal with the noise suppressing layer separate from a substrate taught by Itakura to achieve the predictable result of fabricating a semiconductor sensor with increased noise immunity. [Rosal: ¶ 0052.]

	Regarding Claim 12, Itakura in view of Rosal teaches the limitations of claim 11, which this claim depends on.
	Itakura further teaches, the detecting device according to claim 11, wherein the noise suppressing layer is disposed between the detecting unit and the semiconductor substrate. (Fig. 6, ¶ [0076]; Examiner interpretation: the n+, p, n diffusion area (the noise suppressing layer) is between 101 (the detecting unit) and 110 (the substrate).)

	Regarding Claim 18, Itakura teaches, a detecting device (Fig. 1A, ¶ [0033]: a sensor portion 100) comprising; a semiconductor substrate having a first conductivity type (Fig. 1A, substrate 110; Examiner interpretation: substrate 110 is a p-type); a detecting circuit  (Fig. 1A, ¶ [0033]: sensor portion 100) disposed over the semiconductor substrate, the detecting circuit being configured to output a signal in response to a physical property (Fig. 1A, ¶ [0033]; Examiner interpretation: 101 detects humidity (the physical property)); and a noise suppressing layer (Fig. 6, ¶ [0076]; Examiner interpretation: the n+, p, n diffusion area is the noise suppressing layer) disposed below the detecting circuit and in the semiconductor substrate (Fig. 6, ¶ [0076]; Examiner interpretation: the n+, p, n diffusion area (the noise suppressing layer) is below 101 and in 110), the noise suppressing layer including a first well region (Fig. 6, ¶ [0076]; Examiner interpretation: the n diffusion area) having a second conductivity type (Fig. 6, ¶ [0076]; Examiner interpretation: n type), the first well region being disposed in a portion of the semiconductor substrate, a second well region disposed on the first well, the second well region (Fig. 6, ¶ [0076]; Examiner interpretation: the p diffusion area) being doped to the first conductivity type (Fig. 6, ¶ [0076]; Examiner interpretation: p type), and at least one diffusion layer (Fig. 6, ¶ [0076]; Examiner interpretation: the n+ diffusion area) disposed in the second well region, the diffusion layer being doped to the second conductivity type (Fig. 6, ¶ [0076]; Examiner interpretation: n type) —.
	Itakura fails to teach, —, wherein a reverse bias voltage is applied to (i) a first p-n junction between the semiconductor substrate and the first well region, (ii) a second p-n junction between the first well region and the second well region, and (iii) a third p-n junction between the second well region and the diffusion layer.
	In analogous art, Rosal teaches, —, wherein a reverse bias voltage is applied to (i) a first p-n junction between the semiconductor substrate and the first well region (Fig. 6, ¶ 0054: A voltage may be applied to the n-isolation well 720 to maintain isolation of the transistor), (ii) a second p-n junction between the first well region and the second well region (Fig. 6, ¶ 0053: a p+ contact well 780 provides an electrical connection to the p-well 730), and (iii) a third p-n junction between the second well region and the diffusion layer. (Fig. 6, ¶ 0054; Examiner interpretation: voltage applied at source 740 is a reverse biased voltage to provide isolation.)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Itakura by including the noise suppressing layer taught by Rosal in the substrate taught by Itakura to achieve the predictable result of fabricating a semiconductor sensor with increased noise immunity. [Rosal: ¶ 0052.]

Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. TONDOKORO et al. (US 2013/0207673 A1) teaches, a detecting device comprising; a substrate; a detecting unit disposed over the semiconductor substrate (Fig. 3, ¶ [0028].)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH O NYAMOGO whose telephone number is (469)295-9276. The examiner can normally be reached 8:00 A to 4:00 P CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JUDY NGUYEN can be reached on 571-272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.O.N/
Examiner
Art Unit 2866



/JUDY NGUYEN/Supervisory Patent Examiner, Art Unit 2868